EXHIBIT 10.13

Walker & Dunlop, Inc.

Management Deferred Stock Unit Purchase Plan

As amended and restated effective january 1, 2016

1.INTRODUCTION

(a)Adoption of the Plan. The Board of Directors (the “Board”) of Walker &
Dunlop, Inc. (the “Company”) adopted the Company’s Management Deferred Stock
Unit Purchase Plan (the “Plan”), effective January 10, 2013 (the “Effective
Date”) and as amended and restated effective January 1, 2016, to facilitate the
purchase of shares of common stock of the Company, par value $0.01 per share
(the “Stock”), by eligible executives of the Company and its
Affiliates.  “Affiliate” means, with respect to the Company, any company or
other trade or business that controls, is controlled by, or is under common
control with the Company within the meaning of Regulation 405 of Regulation C
under the Securities Act of 1933, as amended (the “Securities Act”).

(b)Overview of the Plan. Eligible executives are given the opportunity to
purchase shares of Stock with all or a portion of their annual incentive bonus
and/or Eligible Sales Commissions (the “Bonus”).  “Eligible Sales Commissions”
are the sales commissions for the calendar year that exceed the minimum
established by the Company in an individual’s Election Agreement (as defined
below) and include only sales commissions the individual actually receives by
December 31 of the calendar year in which the sales commissions are
earned.  Delivery of the Stock is delayed to the payment date elected by the
eligible executives, as further described below, but the executive’s right to
receive the Stock is fully vested and non-forfeitable.  It is intended that the
portion of the Bonus used to purchase Stock would not be taxable for income tax
purposes when the purchase is made.  Instead, income taxation would be deferred
to the date of delivery of the Stock, as elected by the executive. Each eligible
executive who makes a purchase would therefore receive Deferred Stock Units (as
defined below) in lieu of a portion of his or her Bonus.  Each “Deferred Stock
Unit” is a right to receive one share of Stock, which provides for delivery of
the underlying share of Stock at a future date consistent with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and all regulations, guidance, and other interpretive authority issued
thereunder (collectively, “Section 409A”).

(c)Summary. This document is the Plan document and part of the prospectus for
the Plan.

(d) Applicable Law. The Plan is not a qualified retirement plan under Section
401(a) of the Code and it is not subject to any provision of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

2.ADMINISTRATION; AMENDMENT AND TERMINATION

(a)The Committee. The Plan will be administered under the supervision of the
Compensation Committee of the Board (the “Committee”).  The Committee will
prescribe guidelines and forms for the implementation and administration of the
Plan, interpret the terms of the Plan, and make all other substantive decisions
regarding the operation of the Plan.  The Committee’s decisions in its
administration of the Plan are conclusive and binding on all persons.

(b)Amendment and Termination. The Board may amend, suspend, or terminate the
Plan at any time and for any reason.  No amendment, suspension, or termination
will, without the consent of the Participant (as defined below), impair rights
or obligations under any Deferred Stock Units previously awarded to the
Participant under the Plan.





1

--------------------------------------------------------------------------------

 



3.PARTICIPATION

An employee of the Company or an Affiliate is eligible to participate in the
Plan if (a) the employee is designated as an “officer” for purposes of Section
16 of the Securities Exchange Act of 1934, as amended, or (b) the employee is
both (i) a member of a select group of management or a highly compensated
employee under Section 201 of ERISA and (ii) designated by the Company’s Chief
Executive Officer as eligible to participate in the Plan.  An eligible executive
of the Company or an Affiliate becomes a participant in the Plan (a
“Participant”) if the Company notifies the executive of his or her eligibility
to participate in the Plan and the executive properly files a completed Bonus
Deferral Election Agreement or Sales Commission Deferral Election Agreement
(each, an “Election Agreement”) with the Company, on a form prescribed by the
Committee, during the Open Enrollment Period.  For purposes of the Plan, “Open
Enrollment Period” means (i) the period of time beginning on December 1 and
ending on December 31 of the calendar year preceding the calendar year for which
a Bonus is earned, or (ii) if otherwise determined by the Committee or an
officer of the Company designated by the Committee, a period of 30 consecutive
days ending no later than December 31 of the calendar year preceding the
calendar year for which a Bonus is earned.  For purposes of a Bonus that
consists of Eligible Sales Commissions, the Bonus is treated as earned in the
calendar year in which the transaction giving rise to the sales commission is
rate locked and delivered to the investor.  The “Election Date” is the last day
of the Open Enrollment Period of the applicable calendar year. 

4.SHARE RESERVE

(a)Number of Shares Available.  Subject to adjustment as provided in Section
4(b), the number of shares of Stock available for issuance under the Plan is
530,000.  Shares of Stock to be issued under the Plan will be shares acquired on
the open market or newly issued shares of the Company.

(b)Changes in Stock.  If the number of outstanding shares of Stock is increased
or decreased or the shares of Stock are changed into or exchanged for a
different number or kind of stock or other securities of the Company on account
of any recapitalization, reclassification, stock split, reverse split,
combination of stock, exchange of stock, stock dividend, or other distribution
payable in capital stock, or other increase or decrease in such stock effected
without receipt of consideration by the Company occurring after the Effective
Date, the Committee will make appropriate adjustments to (i) the number and kind
of shares of Stock for which Deferred Stock Units may be granted under the Plan,
(ii) the number and kind of shares of Stock for which Deferred Stock Units are
outstanding, and (iii) the number of Deferred Stock Units credited to each
Participant’s Account (as defined below). 

5.DEFERRAL ELECTIONS

(a)Deferrals.  Subject to Section 5(c) of this Plan, each Participant may
voluntarily elect to receive up to 100% of his or her Bonus in Deferred Stock
Units, subject to any conditions and limitations the Committee determines,
including, but not limited to, a cap on deferrals under the Plan.  The
Participant will make the election to receive all or a portion of his or her
Bonus in Deferred Stock Units by filing a completed Election Agreement on or
before the Election Date of the calendar year for which a Bonus is earned.  A
Participant’s election to defer all or a portion of his or her Bonus and receive
Deferred Stock Units is irrevocable and may not be changed.

(b)New Participants.  If the Participant was not previously eligible to
participate in the Plan or any plan that must be aggregated with the Plan for
purposes of Section 409A, the Participant may elect to defer all or a portion of
his or her Bonus for the calendar year.  The Participant’s initial Election





2

--------------------------------------------------------------------------------

 



Agreement must be filed with the Company within 30 days after the date on which
the Participant is notified that he or she is eligible to participate in the
Plan.  The initial deferral election will be, for the remainder of the
then-current calendar year, prorated based on the number of days remaining in
the calendar year after the date the Election Agreement is filed with the
Company, compared to the total number of days in the calendar year.

(c)Deferral Limitation.  Notwithstanding anything contrary in the Plan, in the
event that the Participant’s actual Bonus (i) for purposes of a Bonus that
consists of an annual incentive bonus, is less than 51% of such Participant’s
target annual incentive bonus for a calendar year under the applicable incentive
arrangement with the Company or any Affiliate or (ii) for purposes of a Bonus
that consists of Eligible Sales Commissions, is equal to or less than
the  Eligible Sales Commissions threshold (as that threshold is set by the
Company or an Affiliate in the applicable agreement designating the individual
as eligible to participate in the Plan), the Participant shall not be permitted
to defer any portion of his or her Bonus for such calendar year.  In this case,
the Participant’s previously-filed Election Agreement with respect to such Bonus
and such calendar year shall be cancelled, and no deferrals will be made with
respect to such Election Agreement.

6.AWARD OF DEFERRED STOCK UNITS

(a)Crediting Participant Accounts.    If the executive elects to purchase Stock
under the Purchase Plan, on the date that the annual incentive bonus is paid or
the Eligible Sales Commissions are treated as paid (generally in the first
quarter of the calendar year after the calendar year in which the Bonus is
earned, referred to as the “Award Date”), the Company will credit a bookkeeping
account established and maintained for each Participant (an “Account”) with the
number of Deferred Stock Units determined by dividing (i) the portion of the
Bonus that the Participant elected to defer (up to 100% of such Bonus), by (ii)
the Fair Market Value (as defined below) of a share of Stock on such date,
rounded down to the nearest whole Deferred Stock Unit. For purposes of the Plan,
“Fair Market Value” will be determined under the same methodology reflected in
the Company’s 2015 Equity Incentive Plan (as may be amended from time to time,
the “2015 Plan”).  For purposes of a Bonus that consists of Eligible Sales
Commissions, the Eligible Sales Commissions shall be treated as paid in the
calendar year following the calendar year in which the Eligible Sales
Commissions are earned and on the same Award Date as a Bonus that consists of an
annual incentive bonus. 

(b)Fractional Shares.  No fractional Deferred Stock Units will be credited to a
Participant’s Account.  Unused cash attributable to a fractional Deferred Stock
Unit will be refunded to the Participant, in cash, as soon as practicable
following the Award Date.

(c)Vesting of Deferred Stock Units.  A Participant will be fully vested in each
Deferred Stock Unit credited to the Participant’s Account at all times.

(d)Distribution Election; Issuance of Shares.  Each Participant may specify a
distribution date with respect to the Deferred Stock Units (the “Distribution
Date”).  The election of such Distribution Date will be specified in the
Election Agreement with the Company.  Any election of a Distribution Date with
respect to the Deferred Stock Units is irrevocable as of the Election Date.  The
Distribution Date specified in the Election Agreement will be either:

(i)      January 31 of the year immediately following the date of the
Participant’s “separation from service” from the Company or an Affiliate, as
applicable, within the meaning of Section 409A (the “Separation from Service”
and this election, the “Termination Date Election”);





3

--------------------------------------------------------------------------------

 



(ii)      the first to occur of the following: (A) March 15 of the third
calendar year following the Award Date and (B) January 31 of the year
immediately following the date of the Participant’s Separation from Service
(this election, the “Vesting Date Election”); or

(iii)      the first to occur of the following: (A) January 31 of the fifth or
tenth, as elected by the Participant, calendar year after the Award Date and (B)
January 31 of the year immediately following the date of the Participant’s
Separation from Service (this election, the “Deferred Distribution Date
Election”).

The Company will issue to the Participant one share of Stock for each Deferred
Stock Unit on the Distribution Date.  Notwithstanding anything to the contrary
in the Plan, if on the date of the Participant’s Separation from Service, the
Participant is a “specified employee” within the meaning of Section 409A, the
shares will be issued on the later to occur of (A) the scheduled Distribution
Date and (B) the first day of the seventh month following the date of the
Participant’s Separation from Service or, if earlier, the date of the
Participant’s death.

(e)Change in Control.  

(i)      The Plan and Deferred Stock Units that are outstanding will continue in
the manner and under the terms so provided in the event of any Change in Control
(as defined below), with appropriate adjustments as to the number and type of
shares underlying the award (disregarding any consideration that is not common
stock).

(ii)      In connection with a Change in Control (as defined below) and
notwithstanding anything in Sections 2(b) or 6(e) to the contrary, the Company
may, in accordance with Treasury Regulation Section 1.409A-3(j)(4)(ix)(B),
terminate the Plan and cause the outstanding Deferred Stock Units to be
terminated with the effect that shares of Stock subject to such Deferred Stock
Units will be delivered immediately prior to the occurrence of the Change in
Control.

For purposes of the Plan, “Change in Control” will have the same meaning as
defined in the 2015 Plan.  Notwithstanding the foregoing, for purposes of the
Plan, in no event will a Change in Control be deemed to have occurred if the
transaction is not also a “change in the ownership or effective control of” the
Company or “a change in the ownership of a substantial portion of the assets of”
the Company as determined under Treasury Regulation Section 1.409A-3(i)(5)
(without regard to any alternative definition thereunder).

(f)Award Agreements.    Each award of Deferred Stock Units granted under the
Plan will be evidenced by a written agreement between the Company and the
Participant memorializing the terms and conditions of the Deferred Stock Units
(an “Award Agreement”).

7.ISSUANCE OF SHARES OF STOCK DUE TO UNFORESEEABLE EMERGENCY

(a)Request for Issuance.  If a Participant suffers an Unforeseeable Emergency
(as defined below), he or she may submit a written request to the Committee for
the issuance of the shares of Stock underlying the Deferred Stock Units in the
Participant’s Account. For purposes of the Plan, “Unforeseeable Emergency” means
a severe financial hardship of the Participant resulting from (i) an illness or
accident of the Participant, the Participant’s spouse, or the Participant’s
dependent; (ii) a loss of the Participant’s property due to casualty; or (iii)
such other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, as determined in the
sole discretion of the Committee and in accordance with the requirements of
Section 409A.





4

--------------------------------------------------------------------------------

 



(b)No Payment if Other Relief is Available.  The Committee will evaluate the
Participant’s request for payment due to an Unforeseeable Emergency taking into
account the Participant’s hardship and the requirements of Section 409A.  In no
event will shares of Stock be issued under this Section 7 to the extent the
Participant’s hardship can be relieved: (i) through reimbursement or
compensation by insurance or otherwise; or (ii) by liquidation of the
Participant’s assets, to the extent that liquidation of the Participant’s assets
would not itself cause severe financial hardship.

(c)Limitation on Issuance of Shares of Stock.  The number of shares of Stock
issued on account of an Unforeseeable Emergency will not exceed the amount
reasonably necessary to satisfy the Participant’s financial need, including
amounts necessary to pay any federal, state, local, or foreign taxes or
penalties reasonably anticipated to result from the issuance of shares of Stock,
as determined by the Committee.

(d)Cancellation of Deferrals.  If a Participant receives an issuance of shares
of Stock on account of an Unforeseeable Emergency, the Participant’s Election
Agreement for the Election Date in the same calendar year as the date of such
issuance will be cancelled, and no deferrals will be made with respect to such
Election Agreement.

8.BENEFICIARY DESIGNATION

In the event of a Participant’s death, the Company will issue the shares of
Stock underlying the Deferred Stock Units in the Participant’s Account to the
Participant’s designated beneficiaries.  If the Participant fails to complete a
valid beneficiary designation, the Participant’s beneficiary will be his or her
estate.

9.TRANSFERABILITY

During a Participant’s lifetime, any issuance of shares of Stock under the Plan
will be made only to the Participant.  Deferred Stock Units may not be
transferred, assigned, pledged, or hypothecated, whether by operation of law or
otherwise, nor may the Deferred Stock Units be made subject to execution,
attachment, or similar process.

10.WITHHOLDING

In the event that the Company or an Affiliate determines that any federal,
state, local, or foreign tax or withholding payment is required relating to the
award of Deferred Stock Units under the Plan or the issuance of shares with
respect to Deferred Stock Units under the Plan, the Company or an Affiliate will
have the right to (a) require the Participant to tender a cash payment, (b)
deduct from payments of any kind otherwise due to a Participant, (c) permit or
require the Participant to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby the Participant irrevocably elects to sell a portion of
the shares of Stock to be delivered in connection with the Deferred Stock Units
to satisfy withholding obligations and whereby the FINRA Dealer irrevocably
commits to forward the proceeds necessary to satisfy the withholding obligations
directly to the Company or an Affiliate, or (d) withhold from the delivery of
shares of Stock otherwise deliverable to a Participant under the Plan to meet
such obligations; provided, that shares of Stock so withheld will have an
aggregate Fair Market Value not exceeding the minimum amount of tax required to
be withheld by applicable law.





5

--------------------------------------------------------------------------------

 



11.FORFEITURE; RECOUPMENT; CLAWBACK

(a)The Committee may reserve the right in an Award Agreement to cause a
forfeiture of the gain realized by a Participant with respect to Deferred Stock
Units on account of actions taken by, or failed to be taken by, the Participant
in violation or breach of, or in conflict with, any (i) employment agreement,
(ii) non-competition agreement, (iii) agreement prohibiting solicitation of
employees or clients of the Company or any Affiliate, (iv) confidentiality
obligation with respect to the Company or an Affiliate, (v) Company or Affiliate
policy or procedure, (vi) other agreement, or (vii) any other obligation of the
Participant to the Company or any Affiliate, as and to the extent specified in
the Award Agreement.  The Committee may annul an outstanding award of Deferred
Stock Units if the Participant is terminated for Cause (as defined below) or for
“cause” as defined in any other written agreement between the Company or any
Affiliate and the Participant, as applicable.  For purposes of the Plan, “Cause”
means, as determined by the Committee or the Board and unless otherwise provided
in an applicable written agreement with the Company or any Affiliate, (A) gross
negligence or willful misconduct in connection with the performance of duties,
(B) conviction of, or pleading guilty or nolo contendere to, a criminal offense
(other than minor traffic offenses), (c) a material violation of a Company
policy, or (D) a material breach of any term of any employment, consulting, or
other services, confidentiality, intellectual property, or non-competition
agreements, if any, between the Participant and the Company or any Affiliate. 

(b)Any award of Deferred Stock Units granted under the Plan will be subject to
mandatory repayment by the Participant to the Company (i) to the extent set
forth in the Plan or an Award Agreement or (ii) to the extent the Participant
is, or in the future becomes, subject to (A) any Company or Affiliate “clawback”
or recoupment policy that is adopted to comply with the requirements of any
applicable law, rule, or regulation, or otherwise, or (B) any law, rule, or
regulation that imposes mandatory recoupment, under circumstances set forth in
such law, rule, or regulation.

(c)If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, the individuals
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002 and any Participant who knowingly engaged in the misconduct, was grossly
negligent in engaging in the misconduct, knowingly failed to prevent the
misconduct, or was grossly negligent in failing to prevent the misconduct, will
reimburse the Company the amount of any payment in settlement of an award of
Deferred Stock Units earned or accrued during the 12-month period following the
first public issuance or filing with the United States Securities and Exchange
Commission (whichever first occurred) of the financial document that contained
such material noncompliance.

(d)Notwithstanding any other provision of the Plan or any provision of any Award
Agreement, if the Company is required to prepare an accounting restatement, then
Participants will forfeit any Stock received in connection with an award of
Deferred Stock Units (or an amount equal to the Fair Market Value of such Stock
on the date of delivery if the Participant no longer holds the shares of Stock)
if pursuant to the terms of the Award Agreement for such award of Deferred Stock
Units, the Bonus used to purchase Deferred Stock Units was explicitly based on
the achievement of pre-established performance goals or other benchmarks set
forth in the applicable arrangement governing the Bonus (including earnings,
gains, or other criteria) that are later determined, as a result of the
accounting restatement, not to have been achieved.

12.GENERAL PROVISIONS

(a)Requirements of Law.  The Company will not be required to sell or issue any
shares of Stock with respect to Deferred Stock Units if the sale or issuance of
such shares of Stock would constitute a violation by the Participant, any other
individual or entity, or the Company or any Affiliate of any provision





6

--------------------------------------------------------------------------------

 



of any law or regulation of any governmental authority, including without
limitation any federal or state securities laws or regulations.  If at any time
the Company determines, in its discretion, that the listing, registration, or
qualification of any shares of Stock with respect to any Deferred Stock Unit
upon any securities exchange or market or under any governmental regulatory body
is necessary or desirable as a condition of, or in connection with, the sale,
issuance, or purchase of shares of Stock under the Plan, no shares of Stock may
be sold or issued to the Participant or any other individual or entity with
respect to such Deferred Stock Units unless such listing, registration, or
qualification has been effected or obtained free of any conditions not
acceptable to the Company.  The Company may, but will in no event be obligated
to, register any securities covered by the Plan pursuant to the Securities
Act.  The Company is not obligated to take any affirmative action to cause the
issuance of shares of Stock pursuant to the Plan to comply with any law or
regulation of any governmental authority.

(b)No Right to Continued Service.    No provision in the Plan, any Award
Agreement, or in any Election Agreement will be construed to confer upon any
individual or entity the right to remain in the employ or service of the Company
or any Affiliate, or to interfere in any way with any contractual or other right
or authority of the Company or any Affiliate either to increase or decrease the
compensation or other payments to any individual or entity at any time, or to
terminate any employment or other relationship between any individual or entity
and the Company or any Affiliate.

(c)Disclaimer of Rights.  The obligation of the Company to pay any benefits
pursuant to this Plan will be interpreted as a contractual obligation to pay
only those amounts described in the Plan, in the manner and under the conditions
prescribed in the Plan.  The Plan and the award of Deferred Stock Units under
the Plan will in no way be interpreted to require the Company to transfer any
amounts to a third party trustee or otherwise hold any amounts in trust or
escrow for payment to any Participant or beneficiary under the
Plan.  Participants in the Plan will have no rights under the Plan other than
those of a general unsecured creditor of the Company.  Deferred Stock Units
represent unfunded and unsecured obligations of the Company, subject to the
terms and conditions of the Plan, the applicable Award Agreement, and the
Election Agreement.

(d)No Obligation to Minimize Taxes.  The Company has no duty or obligation to
minimize the tax consequences of a Deferred Stock Unit award under the Plan and
makes no guarantee regarding the tax treatment of any such Deferred Stock Unit
award.

(e)Other Provisions.  Each award of Deferred Stock Units under the Plan may
contain such other terms and conditions not inconsistent with the Plan as the
Committee determines, in its sole discretion, and specifies in the applicable
Award Agreement.

(f)Severability.  If any provision of the Plan, any Award Agreement, or any
Election Agreement is determined to be illegal or unenforceable by any court of
law in any jurisdiction, the remaining provisions of the Plan, the Award
Agreement, and the Election Agreement will be severable and enforceable in
accordance with their terms, and all provisions will remain enforceable in any
other jurisdiction.

(g)Governing Law.  The validity and construction of the Plan and the instruments
evidencing the award of Deferred Stock Units granted under the Plan will be
governed by, and construed and interpreted in accordance with, the laws of the
State of Maryland, other than any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of the Plan and the
instruments evidencing the award of Deferred Stock Units granted under the Plan
to the substantive laws of any other jurisdiction.





7

--------------------------------------------------------------------------------

 



(h)Section 409A.  The Plan is intended to comply with Section 409A to the extent
subject thereto, and, accordingly, to the maximum extent permitted, the Plan
will be interpreted and administered to be in compliance with Section
409A.  Notwithstanding anything to the contrary in the Plan, neither the
Company, its Affiliates, the Board, nor the Committee will have any obligation
to take any action to prevent the assessment of any excise tax or penalty on any
Participant under Section 409A, and neither the Company, its Affiliates, the
Board, nor the Committee will have any liability to any Participant for such tax
or penalty.

8

--------------------------------------------------------------------------------